Exhibit 10.22

LOGO [g39449g01s41.jpg]

 

   JDS Uniphase Corporation

430 N. McCarthy Boulevard

Milpitas, CA 95035

   www.jdsu.com

October 11, 2007

Thomas H. Waechter

[address]

Dear Tom,

On behalf of JDS Uniphase Corporation (sometimes hereafter referred to as “JDSU”
or “the Company”), it is my pleasure to confirm our offer of employment to you
for the position of Executive Vice President and President, Communications
Test & Measurement (“CommTest”), reporting directly to Kevin Kennedy. The terms
of our employment offer, which remain subject to the approval of the
Compensation Committee of our Board of Directors, are as follows.

This is a regular full-time position. Your starting salary will be $450,000 per
year and will be paid bi-weekly at the approximate rate of $17,307.69 less
required deductions. Your grade level within JDSU’s compensation structure will
be E300 and your category of employment will be Exempt.

Your employment with JDSU will include participation in the Company’s general
cash incentive programs as such programs are approved by the Board of Directors
from time to time, with an initial target incentive opportunity of 75% of your
base salary, and commencing with the Company’s Incentive Plan for the second
half of our 2008 fiscal year. Please note that all incentive compensation
opportunity payments are subject to the terms and conditions of the applicable
plan(s) as approved by the Board from time to time.

Additionally, since you will not be eligible to participate in the Company’s
Incentive Plan for the first half of FY2008, we will provide you with a one-time
bonus payment in the amount of $85,000, less required deductions. This bonus
will be paid in the first pay period following the end of the second fiscal
quarter of FY2008, and payment will be contingent upon your continued employment
as of that date.

Subject to and upon approval of the Compensation Committee of the Company’s
Board of Directors (the “Compensation Committee”), you will receive the
following awards of Restricted Stock Units (“RSUs”):

 

  1. An award of RSUs, the specific number of RSUs to be determined by dividing
1,500,000 by the closing price of JDSU’s common stock on NASDAQ on the date of
grant, which will vest in four equal installments on the first, second, third
and fourth anniversaries of the grant date (the “Time-Based RSU Award”).



--------------------------------------------------------------------------------

LOGO [g39449g01s41.jpg]

Thomas H. Waechter

October 11, 2007

Page 2

 

  2. An award of RSUs, the specific number of RSUs to be determined by dividing
1,000,000 by the closing price of JDSU’s common stock on NASDAQ on the date of
grant, which will cliff vest in its entirety on the third anniversary of the
date of grant, all or a portion of which such grant will be subject to
acceleration upon the achievement of performance criteria to be determined by
the CEO and the Compensation Committee in their sole discretion.

All new hire awards are granted on the 15th day of each month. All equity awards
will be subject to the terms and conditions of the Company’s Amended and
Restated 2003 Equity Incentive Plan and applicable grant agreements.

Additionally, you will be eligible to participate in the Company’s regular focal
equity awards program in FY2008, pursuant to which the Company typically awards
grants to eligible employees in June of each year.

Relocation to Germantown, Maryland

JSDU will provide you with relocation assistance in one of two ways (at your
election) to help you in your move to your Germantown work location. You will
have six months in which to select the option that best meets your relocation
needs.

Option 1: Lump Sum Cash Allowance

You will receive a one time cash payment of $265,000, less applicable taxes.
This payment is intended to offset the following costs:

 

  •  

Sales commissions and nonrecurring closing costs for the sale of your existing
home

 

  •  

Purchase costs for a home in the Germantown, Maryland area

 

  •  

Any additional taxes associated with your relocation

In addition to this cash payment, JDSU will pay for the following services:

 

  1. Reasonable temporary living expenses in furnished housing in Maryland for
up to six months;

 

  2. Shipment of your personal car or a car rental for 60 days;

 

  3. Shipment of household goods (including 2 cars) to Maryland (note that IRS
guidelines require shipment to occur within one year of your transfer date which
this offer anticipates will occur no later than six months following the date of
hire); and

 

  4. Final reasonable travel expenses to Germantown, Maryland for you and your
dependents.

Option 2: Executive-Level Defined Policy Relocation Benefits

You will receive the relocation benefits defined within the JDSU Executive
Relocation Policy. Under this Policy, your relocation benefits will include:

 

  1. Discretionary allowance of one month’s base salary capped at $10,000, less
applicable taxes;

 

  2. Home Purchase Closing Costs reimbursement up to $5000;

 

  3. House hunting trip for you and your spouse including a maximum of six
(6) nights lodging, meals and transportation;

 

  4. Tax-sheltered Buyer Value Option (BVO) Home Sale Program as defined by IRS
guidelines;



--------------------------------------------------------------------------------

LOGO [g39449g01s41.jpg]

Thomas H. Waechter

October 11, 2007

Page 3

 

  5. Shipment of household goods and storage for 60 days. The shipment of your
belongings must occur within one year of your transfer date or the value of this
benefit may become taxable under IRS guidelines.

 

  6. Final reasonable travel expenses to Germantown, Maryland for you and your
dependents;

 

  7. Temporary housing in the Germantown area for up to 60 days;

 

  8. Additional four (4) months temporary housing (which is supplemental to the
policy).

 

  9. Rental Car until delivery of personal auto for a maximum of 30 days

Relocation benefits under Option 2 which are considered taxable compensation
will be grossed up by the Company.

Please note that most benefits under Option 2, except for discretionary and home
purchase allowances, will be paid directly to the applicable service providers.

Under both Options 1 and 2 you will be assisted by Plus Relocation Services,
JDSU’s full-service relocation management service provider. Jennifer Lutgen,
Director of Client Services, will coordinate and manage all aspects of your
move. You may contact her at any time to discuss your move at (888) 251-2825,
ext. 508 or by email at Jlutgen@plusrelocation.com.

As beneficiary of either Option 1 or Option 2, you will be subject to a JDSU
Domestic Relocation Assistance Repayment Agreement (the “Relocation
Agreement”). Under the terms of this Agreement (a) if you elect Option 1, you
will agree to repay 100% of monies paid to you or paid on your behalf if you
voluntarily terminate or if your employment is terminated for “cause” (as
defined in the Relocation Agreement) within 12 months of the date the Option 1
lump sum payment is issued to you; and (b) if you elect Option 2, you will agree
to repay 100% of monies paid to you or paid on your behalf if you voluntarily
terminate or if your employment is terminated for “cause” (as defined in the
Relocation Agreement) within 18 months of the commencement of your employment
with JDSU.

Also, in the event your employment is terminated for reasons other than for
“cause” (as defined in the Relocation Agreement) at any point following the
third anniversary of the commencement of your employment, and you chose to
relocate back to California, the Company will reimburse you for reasonable
relocation expenses up to a maximum of $100,000. You would be responsible for
any taxes due on this benefit.

JDSU offers a comprehensive benefit program including health, vision, dental and
life and disability insurance benefits for which you will be eligible on your
date of hire. You will also be eligible to participate in the Company’s 401K
Retirement Plan and Employee Stock Purchase Plan (ESPP). Other benefits include
paid time off, paid holidays, flexible spending accounts for child and health
care, and tuition reimbursement. Additional benefit information will be provided
at your new hire orientation.

Additionally, as an executive reporting directly to the CEO you will be eligible
to receive certain benefits in the event your employment is terminated as a
result of, or following, a Change of Control. A copy of the Company’s Change of
Control Benefit Plan (the “Change of Control Plan”), as approved by the
Compensation Committee and publicly filed on Form 8-K, is attached to this
letter. In summary, the Change of Control Plan provides that following a
qualifying event you would be eligible for accelerated vesting of equity awards
that otherwise would have vested within 12 months of your termination date, a
cash severance benefit equivalent to six months of your then base salary (less
applicable taxes), and Company-paid COBRA benefits for up to 12 months following
the termination date.



--------------------------------------------------------------------------------

LOGO [g39449g01s41.jpg]

Thomas H. Waechter

October 11, 2007

Page 4

The Company considers its confidential and proprietary information to be a key
to its future success. As a result, pursuant to Company policy, this offer is
conditioned upon your acceptance of the terms and conditions of the Company’s
Employee Proprietary Information and Inventions Agreement, a copy of which is
enclosed. Please also note that upon commencement of employment you will be
subject to the terms of the Company’s Policy Regarding Inside Information and
Securities Transactions and JDSU’s Code of Business Conduct.

Please note that this offer of employment is contingent on the successful
completion of a background screen, including prior employment, education and
criminal history.

Your employment with JDSU is voluntarily entered into and is for no specified
period. As a result, you will be free to resign at any time, for any reason, or
for no reason at all. Similarly, the Company will be free to conclude its
at-will employment relationship with you at any time, with or without notice or
cause. This paragraph is intended to be the complete and exclusive statement
regarding the circumstances under which your employment may be terminated and
supersedes any prior agreement or representation. If any of its terms conflict
with any practice or policy of JDSU, now or in the future, these terms will
control and may not be changed except by written agreement signed by an
authorized representative of the Company.

For clarity only, this offer of employment shall be governed by, and interpreted
under, California law.

If the terms and conditions of this employment offer are acceptable to you as
defined in this offer letter, please indicate your acceptance by signing and
returning the following documents to us by 12:00pm October 12, 2007.

 

  a.) Signed duplicate copy of this letter

 

  b.) Executed Employee Proprietary Information and Inventions Agreement

 

  c.) Completed U.S. Export Control Form

An Employment Eligibility Verification, or I-9, form is required under the
Immigration Reform and Control Act of 1986. All employees must complete this
form within three days of their start date. Please bring your identification
documents (i.e., a current or expired passport, or driver’s license and Social
Security card) with you to your New Employee Orientation.

Tom, we are pleased to provide you with this offer of employment, and look
forward to you joining our team. Should you have any questions regarding the
terms of the employment offer, compensation, or benefits package please contact
me directly.



--------------------------------------------------------------------------------

LOGO [g39449g01s41.jpg]

Thomas H. Waechter

October 11, 2007

Page 5

 

Sincerely, For & On Behalf of JSDU   

Brett Hooper

Senior Vice President, Human Resources

BH/mt

Enclosures:

 

1. Employee Proprietary Information and Inventions Agreement

 

2. U.S. Employee Benefits 2007

 

3. U.S. Export Control Form

 

4. Change of Control Benefit Plan

I accept the offer of employment with JDSU under the terms described in this
letter. I acknowledge that this letter is the complete agreement concerning my
employment and supersedes all prior or concurrent agreements and representations
and may not be modified in any way except in writing executed by an authorized
agent of JDSU.

 

          Thomas H. Waechter     Date

Anticipated start date:                         